Title: From George Washington to Benjamin Harrison, 24 September 1787
From: Washington, George
To: Harrison, Benjamin



Dear Sir,
Mount Vernon Sept. 24th 1787

In the first moments after my return I take the liberty of sending you a copy of the Constitution which the Fœderal Convention has submitted to the People of these States.
I accompany it with no observations—your own Judgment will at once descover the good, and the exceptionable parts of it. and your experience of the difficulty’s which have ever arisen when attempts have been made to reconcile such variety of interests, and local prejudices as pervade the severeal States will render explanation unnecessary. I wish the Constitution which is offered had been made more perfect, but I sincerely believe it is the best that could be obtained at this time—and as a constitutional door is op[e]ned for amendment hereafter—the adoption of it under present circumstances of the Union is in my opinion desirable.
From a variety of concurring accounts it appears to me that the political concerns of this Country are, in a manner, suspended by a thread. That the Convention has been looked up to by the reflecting part of the community with a Sollicitude which is hardly to be conceived, and that, if nothing had been agreed on by that body, anarchy would soon have ensued—the seeds being reiply sown in every soil. I am &c.

G. Washington

